DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,932,882. Although the claims at issue are not identical, they are the claims in the application are broader than the one in the patent. For example: 

U.S. Patent No. 10,932,882
Instant Application 17/171642
Note: underlined fonts mean difference in instant application
1. A surgical camera system comprising:
3. (NEW) A surgical camera system comprising:
18. The surgical camera system of claim 1, further comprising a reference clock 
a reference clock;
a plurality of imaging devices having a common field of view, each of the plurality of imaging devices respectively comprising: 
a tunable iris configured to change between at least two numerical apertures of different sizes; 
one or more lenses configured to collect light using the tunable iris; and 
a sensor configured to produce images from the light received from the one or more lenses and the tunable iris;
an imaging device comprising: an iris to change between a first aperture position and a second aperture position; a sensor configured to produce images from light received from the iris;
a single body, wherein respective tunable irises, and respective lenses, of each of the plurality of imaging devices are all housed within the single body, the single body comprising a proximal end and a distal end, the distal end configured for positioning adjacent tissue being imaged by the plurality of imaging devices;

a common lens configured to further collect the light from the tissue, the common lens located at the distal end of the single body, the light being conveyed by the common lens to the respective 

 a video processing unit configured to: produce a video stream at a frame rate that is greater than or equal to about 20 frames per second from first images and second images produced by respective sensors and respective tunable irises of at least two of the plurality of imaging devices, the respective tunable irises alternately controlled to different numerical apertures as the video stream is being produced, the first images acquired at a respective first numerical aperture of a first imaging device and the second images acquired at a respective second numerical aperture of a second imaging device, the respective second numerical aperture different from the respective first numerical aperture, the video stream comprising video frames that alternate between the first images acquired at the respective first numerical aperture and the second images acquired at the respective second numerical aperture, the first images and the second images alternately acquired in real-time for about equal time periods; and

17. The surgical camera system of claim 1, wherein the respective first numerical aperture and the respective second numerical aperture are 

18. The surgical camera system of claim 1, further comprising a reference clock configured to generate time pulses, and wherein the first images and the second images are acquired at respective rising edges of alternating time pulses generated by the reference clock.

 alternating about equal time pulses generated by the reference clock, such that the high resolution images and the low resolution images are alternately acquired by the sensor for about equal time periods at a frame rate greater than or equal to about 20 frames per second as the video stream is being produced, wherein the video stream comprises the high resolution images alternating with the low resolution images at the frame rate; and,
adjust one or more lighting parameters of the first images and the second images prior to producing the video stream; and,

a display device in communication with the video processing unit, the display device configured to provide a real-time rendering of the video stream, as received from the video processing unit, the respective first numerical aperture and the respective second numerical aperture selected so that the video stream results in a three-dimensional effect at the display device when the video stream is rendered thereon due to alternation of the first images, acquired at the respective first numerical aperture, and the second images, acquired at the respective second numerical aperture, the first images and the second images alternately rendered in real-time at 



Examiner’s Note
Claims 3-21 would be allowable if the Double Patenting rejection(s) above is overcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ando, US 20030233024 A1, discloses Electronic Endoscope For Stereoscopic Endoscope System
Kennedy, US 20110141239 A1, discloses Three-Dimensional Recording And Display System Using Near- And Distal-Focused Images
Bjelkhagen et al., US 20100238530 A1, discloses ENDOSCOPIC IMAGING USING REFLECTION HOLOGRAPHIC OPTICAL ELEMENT FOR AUTOSTEREOSCOPIC 3-D VIEWING
Tian et al., US 20140085398 A1, discloses REAL-TIME AUTOMATIC SCENE RELIGHTING IN VIDEO CONFERENCE SESSIONS
Shafer et al., US 20080151041 A1, discloses STEREOSCOPIC ENDOSCOPE
Murayama, US 20090015689 A1, discloses MULTI-EYE IMAGE PICKUP APPARATUS AND ADJUSTING METHOD
Zhao et al., US 20130046137 A1, discloses SURGICAL INSTRUMENT AND METHOD WITH MULTIPLE IMAGE CAPTURE SENSORS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485